           Case 7:20-cv-09294-NSR Document 6 Filed 04/09/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIVIAN PEÑA; FRANCISCO FERNANDEZ,

                               Plaintiffs,

                      -against-                                    20-CV-9294 (CM)

                                                                         ORDER
GENERAL MOTORS FINANCIAL COMPANY,
INC.; AND MARY BARRA, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Vivian Peña and Francisco Fernandez submitted a document to this Court titled,

“Civil Court of the City of New York, Application for Summons.” Plaintiff Vivian Peña

submitted a completed and signed request to proceed in forma pauperis (IFP), that is, without

prepayment of fees, captioned for this Court. Plaintiff Francisco Fernandez did not sign the

“Civil Court of the City of New York, Application for Summons,” and he did not submit an IFP

application. The Clerk of Court opened Plaintiffs’ submissions as a new civil action and assigned

docket number 20-CV-9294.

       By order dated December 22, 2020, the Court directed that Plaintiffs, within thirty days,

must either pay the $400.00 in fees 1 or, in the alternative, Plaintiff Francisco Fernandez must

complete, sign, and submit an IFP application. The Court also directed Plaintiff Francisco

Fernandez to complete, sign, and submit a declaration indicating that he has read the “Civil

Court of the City of New York, Application for Summons,” and he is a plaintiff in this action.

That order specified that failure to comply would result in dismissal of the complaint.




       1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiffs’ action was
filed prior to December 1, 2020, the increased administrative fee does not apply to this action.
           Case 7:20-cv-09294-NSR Document 6 Filed 04/09/21 Page 2 of 5



         To date, Plaintiffs have not complied with the Court’s December 22, 2020 order. On

December 28, 2020, however, Plaintiffs filed an amended complaint (ECF No. 4) that is not

signed by either Plaintiff. On March 12, 2021, Plaintiff Francisco Fernandez submitted a letter to

the Court requesting two weeks to pay the filing fees. (ECF No. 5.)

         Within thirty days of the date of this order, each Plaintiff must sign the signature page of

the amended complaint filed on December 28, 2020. The signature page of the amended

complaint is attached to this order for Plaintiffs’ convenience. Plaintiff Francisco Fernandez must

also either pay the $400.00 in filing fees or submit a completed and signed IFP application. An

IFP application is also attached to this order for Plaintiff Fernandez’s convenience. If Plaintiffs

fail to comply with this order, this action will be dismissed without prejudice. If either Plaintiff

fails to comply with this order, that Plaintiff’s claims will be dismissed, and the case will proceed

with only the Plaintiff who has complied with the Court’s directives.

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
              Case 7:20-cv-09294-NSR Document 6 Filed 04/09/21 Page 3 of 5


Case Number: 20-CV-9294 (CM)
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

12/18/20

Dated                                                       Plaintiff’s Signature
 Vivian                                                     Peña

First Name                        Middle Initial           Last Name
105 Worthington Road

Street Address
 White Plains                                      New York                         10607

County, City                                       State                            Zip Code
(914) 751-1433                                             jes22765@hotmail.com

Telephone Number                                           Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
 ☐ Yes       ☐ No

          If you do consent to receive documents electronically, submit the completed form with your
          complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 7:20-cv-09294-NSR Document 6 Filed 04/09/21 Page 4 of 5



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
             Case 7:20-cv-09294-NSR Document 6 Filed 04/09/21 Page 5 of 5




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
